DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 10,700,475; 9,147,955; 9,537,232; and 10,116,099 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay A. Stelacone on 8/31/2021.
The application has been amended as follows: 
Claim 14, line 4, “the fastener” has been changed to --the fastener;--.
Claims 25 and 32, line 2, “portion;” have been changed to --portion.--.
Allowable Subject Matter
Claims 14-36 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art does not disclose or suggest a shielded coaxial connector comprising: a grip configured to be coupled with a fastener; a spring configured to urge a ram such that a free end of the ram protrudes from a mouth of the fastener; wherein the free end of the ram includes an opening configured to receive a center conductor; wherein the ram, the spring, the grip, and the fastener are coaxially arranged; and wherein the free end of the ram is configured to move toward the grip when the fastener is advanced onto the mating connector as required in combination with other limitations of this claim.
Regarding claim 19, the prior art does not disclose or suggest a connector comprising: a first portion configured to be coupled with a second portion; a collar portion configured to be inserted in the first portion; and a spring configured to urge the collar portion such that a free end of the collar portion protrudes from a mouth of the first portion; wherein the first portion is configured to engage a mating connector; wherein the free end of the collar portion includes an opening configured to receive an electrical contact; wherein the collar portion, the spring, the first portion, and the second portion are coaxially arranged; and wherein the free end of the collar portion is configured to move toward the second portion when the first portion is advanced onto the 
Regarding claim 24, the prior art does not disclose or suggest aa shielded coaxial connector comprising: a fastener portion configured to engage a mating connector; a biasing portion configured to biasingly urge a free end portion of a ram portion so as to protrude from a mouth portion of the fastener portion; wherein the ram portion is configured to form an opening portion that is shaped to receive a center conductor portion; wherein the fastener portion, the ram portion, and the biasing portion are configured to be coaxially arranged; and wherein the free end portion of the ram portion is configured to move toward the post portion when the fastener portion engages the mating connector so as to provide an electromagnetic shield about the center conductor portion as required in combination with other limitations of this claim.
Regarding claim 30, the prior art does not disclose or suggest a shielded coaxial connector comprising: a coupler insertion portion configured to be inserted in a first portion; a center conductor receiving portion shaped to receive a center conductor; a biasing portion configured to bias a free end portion of the coupler insertion portion so as to protrude from a mouth portion of the fastener portion; wherein the free end portion of the ram portion is configured to move toward an end of the connector opposite to the mouth portion when the fastener portion engages the mating connector so as to provide an electromagnetic shield about the center conductor portion as required in combination with other limitations of this claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831